Name: Council Regulation (EEC) No 1389/87 of 18 May 1987 opening for 1987, as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 22. 5 . 87 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1389/87 of 18 May 1987 opening for 1987, as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, veal (3), as last amended by Regulation (EEC) No 467/87 0, Having regard to the Treaty establhishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, in view of the market situation for beef both within and outside the Community, provision should be made for the opening for 1987, as an autonomous measure, of a special import tariff quota for 8 000 tonnes, at a duty of 20 % , of high quality, fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ; HAS ADOPTED THIS REGULATION : Article 1 1 . A special tariff quota for high quality, fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff is hereby opened for 1987. The total amount of this tariff quota shall be 8 000 tonnes expressed in weight of the product. 2 . The applicable duty for the quota referred to in paragraph 1 in the Common Customs Tariff shall be fixed at 20 % . Article 2 In accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , the rules for the applica ­ tion of this Regulation, and in particular : (a) provisions guaranteeing the nature, provenance and origin of the products concerned, (b) provisions relating to the recognition of the document enabling the guarantees provided for in (a) to be checked, shall be determined. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987 . Whereas equal continuous access for all operators concerned in the Community to the said tariff quota and the uninterrupted application of the rate laid down for that tariff quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should in particular be ensured ; whereas, to this end, a system for utilizing the tariff quota, based on the presentation of a certificate of authenticity guarantee ­ ing the nature, provenance and origin of the products is required ; Whereas detailed rules of application should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and (') OJ No C 12, 16 . 1 . 1987, p. 2. (2) Opinion delivered on 12 May 1987 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (4) OJ No L 48, 17 . 2 . 1987, p. 1 . No L 133/2 Official Journal of the European Communities 22. 5 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1987. For the Council The President P. DE KEERSMAEKER